Citation Nr: 1722112	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  13-20 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for bilateral shoulder disability, to include a condition of the bilateral collar bones.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Rasool, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to June 1968.

This case comes before the Board of Veterans' Appeals (Board) from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa (hereinafter Agency of Original Jurisdiction) (AOJ)).

By decision dated June 2012, the AOJ denied claims of entitlement to service connection for multiple disorders, including a bilateral shoulder condition, a back condition, and a left knee condition.  In February 2013, the Veteran submitted a notice of disagreement (NOD) specifically with the denial of service connection for bilateral shoulder disability.  The AOJ issued a May 2013 corrective rating decision denying claims of entitlement to service connection for a bilateral shoulder disorder, a back condition, a left knee condition, and residuals of an ear injury.  The Board notes that the June 2013 Statement of the Case (SOC) denied service connection for the bilateral shoulder claim and the Veteran's July 2013 VA Form 9 limited appeal to this issue.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has bilateral shoulder disability that resulted from his service.  In a March 2011 lay statement, the Veteran reported that he injured both of his collar bones in a slip-and-fall accident while on-ship during service with the Navy.  The Veteran further stated that he received treatment for the injury aboard the USS Frontier AD25.

The evidentiary record before the Board is sparse.  Additionally, there are no service treatment records or post-service treatment records associated with the claims file that are relevant to the issue of a bilateral shoulder condition.  Thus, the only available relevant evidence is the Veteran's report of a bilateral shoulder disability stemming from the in-service injury.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or evidence establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.

On this record, the Board finds that the Veteran's assertions establish an in-service bilateral shoulder injury with symptoms of a disability since service.  "[T]he types of evidence that 'indicate' that a current disability 'may be associated' with military service includes credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation."  McLendon, 20 Vet. App. at 83.  This meets the "low threshold" for obtaining medical examination and opinion in this case, including clarification as to whether the Veteran manifests a current disability.  See Duenas v. Principi, 18 Vet. App. 512, 517-18 (2004) (stating that, in order to trigger the Secretary's duty to provide a medical examination under section 5103A(d)(2)(B), the evidence of record need only indicate that symptoms of a disability, as opposed to a disability itself, may be associated with his active service).

On remand, the Board observes that the duty to assist a claimant is not a one-way street, and the Veteran has a duty to respond for evidence requests by VA.  Wood v. Derwinski, 1 Vet. App. 406 (1991).  Here, the Veteran has not provided any post-service records of treatment to confirm whether he manifests a current bilateral shoulder disability.  The probative value and adequacy of any opinion is dependent upon being rendered on an accurate factual predicate.  See Harris v. West, 203 F.3d 1347, 1350 (Fed. Cir. 2000).  The Veteran's representative is requested to proactively assist VA in associating any available treatment records with the claims folder.


Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding, pertinent treatment records.  In particular, assist the Veteran in associating with the claims folder any available private treatment records which may be relevant to the appeal.  Further, associate with the record complete VA clinic records since April 2011.

2.  Schedule the Veteran for VA examination to determine whether he manifests residuals of his reported bilateral shoulder injury in service.  The claims folder contents must be available for review.  An actual examination is necessary to take appropriate history from the Veteran and evaluating whether he manifests a current bilateral shoulder disability.

Following interview of the Veteran, physical examination and review of the claims folder, the examiner is requested to:

a)  Identify all current bilateral shoulder disorders and/or collar bones; and

(b)  For each diagnosed disorder, provide opinion as to whether it is at least as likely as not (50 percent probability or greater) that such disability had its onset in service or is otherwise related to service including the reported bilateral shoulder injury?  In so doing, the examiner should consider the Veteran's report of injury to collar bones in a slip-and-fall accident while on-ship, and provide opinion as to whether there is any medical reason to accept or reject the Veteran's contention that any current right and/or left shoulder disability is related to this injury which should be accepted as true even though not documented.

3.  After completing any additional notification or development deemed necessary, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

